  Case 3:19-cv-00435-GPC-KSC Document 1-2 Filed 03/04/19 PageID.7 Page 1 of 7




                            EXHIBIT A




010-8691-1054/1 /AMERICAS
'\
                        Case 3:19-cv-00435-GPC-KSC Document 1-2 Filed 03/04/19 PageID.8 Page 2 of 7

                                                                                                                                            PLD·Pl-OG1
      ATtORHEY 0 R PARlY VlllTMOUT A1"T~NEY /NamlJ, Smto Elm llWllber. and al1t!roDI:                                   FOR COURT USE DNL'I
 _LARRY J. SIDIROPOULOS                               (SBN:       183393)
      SIDIROPOULOS LAW FIRM, APC
      1540 SIXTH AVENUE
      1540 SIXTH AVENUE                                                                                        ELECTROHICALL Y FILED
      SAN DIEGO, CA 92101                                                                                        Superior Court of Califomla,
              w..EPHONE NO:      61 9 - 6 9 6-7 0 0 5               FAX NO. (Opl.iwil]:
                                                                                                                    County of San Diego
     E-MAIL ADDRESS (Dimnat}:                                                                                    0210412019 at 03:30:23 PM
        ATMIU!EYFORlllalllllt.   MllJTO Jl.$.!Mll.nt
                                                                                                                 Clerk of the Superior Court
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DI EGO                                                         By Marc David.Deputy Clerk
            STREETAODR£SS: 330 WEST BROADWAY
            MAJLINGADDRESS: 330 WEST BROADWAY
           CJ'TYAND~coce: SAN DIEGO, CA 92101
              BRANCHNAME: HALL OF JUSTICE
                PLAINTIFF: MAJID AHMADI, AN INDIVIDUAL;



                CEFENDANT:MERC~S                   BENZ USA1w:.LLC; A DELEWARE LIMITED
      LIABILITY COMPA~Y;~~D                           .
      [ [ ] COES 1TO 100, INCLUSIVE;
      COMPLAINT-Personal Injury, Property Damage, Wrongful Death
      · D AMENDED (Number):
      Type (check a/1 that apply):
       D        MOTOR VEHICLE                       W OTHER (specify): !?RODUCT           LIABILITY
                [&] Property Damage                  D Wrongful Death
                [iJ PeISonal Injury                  D Other Damages (specify):
      Jurisdiction (check at# that apply):

            Amount demanded                    B
     - 0-ACTION IS .A LIMITED CIVIL CASE- - - - - - - - -
                                            does not exceed $10,000
                                           exceeds $10,000, but does not exceed $25,000
                                                                                                             CASE NUMBER:



       W ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,DOO)                                                    37·2019·00006646· CU- PA CTL
       0 ACTION IS RECLASSIFIED by this amended complaint
                R   from limited to unlimited
                    from unllmlted to limited
       1. Plaintiff (name ornames):MAJID AHMADI
           alleges causes of adion against defendant (name ornsmas): MERCEDES BENZ USA,                      LLC

      2. This pleading, including attachments and exhibits, consists of the following number of pages: SIX
      3. Each plaintiff named above is a competent adult
         a.     D  except plaintiff (name):
             (1) D      a corporation qualified to do business in California
             (2) D an unincorporated entity (describe):
             (3) D      a public entity {describe):
             (4) D      a minor·         Dan adult
                  (a) 0     for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                  (b) D other (specify):
             (5) D other (specify):

                D
           b.
                (1)   B except plainUff (name):
                            a corporation qualified to do business in California
                (2)
                (3)
                {4)
                      8     an unincorporated entity (describe):
                            a public en1i~scribe):
                            a minor       D an adult
                       (a) D    for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                       (b) D    other (specify);
                (5)   D     other (sperify):

            D         lnformalion about additional plaintiHs who are not competent edul!s Is shown in Attachment 3.
                                                                                                                                                 Paga I 11U
                                                              COMPLAINT-Personal Injury, Property                            Com o.f CMI Procullum, § 425. 12
                                                                  Damage, Wrongful Death
            Case 3:19-cv-00435-GPC-KSC Document 1-2 Filed 03/04/19 PageID.9 Page 3 of 7


                                                                                                                                        PLD..Pl..001
SHORTTTTLE:AHMADI              V~   MERCEDES BENZ USA, LLC


4.   D     Plaintiff {name):
           is doing business under the fictitious name (specify):

      and has complied with the fictitious business nsme laws.
5. Each defendant named abov9 is a natural person
   a. OD except defendant (name): MERCEDES BENZ                                c.   D      except defendant (name):
         USA, LLC
          (1)    D     a business organiZation, farm unJrnown                       (1)   D     a business organization, fann unknown
          (2)    D     a a>rporatlon                                                (2)   D     a corporation        ·
          (3)    D     en unincorporated entity (describe):                         (3)   D     an unincorporated entity (describe}:

          (4)    D     a public entity (describe):                                  (4)   D     a public en1tty.(describeJ:

          (5) []] ether (specify); A DELEWARE LIMITED                               (5)   D     other {specify):
         LIABILITY COMPANY;

     b.   D        except defendant (name):                                    a. D           exce~t detendant tna·maJ:


          (1)    D     a business organization, fonn unknown                        (1)   E1 a business organization, form unknown
          (2)    D     a corporation                                                (2)   D a corporation
          (3)    D     s.n unincorporated emity (describe):                         l3)   D     ari unincorporated entity (describe):

          (4)    D     a public entity (describe):                                  (4) 0       a public entity (describe):

          (5)    D     other (specify):                                             (5) D       other (spsclfy):



     D          Information about additional defendants who are not natural persons is contained in Attachmen1 5.
6. The true names of defendants sued as Does are unknown to plaintiff.
   a. 00 Ooe de~ndants (specify Doe numbers): 1-100                             were the agents or employees of other
            named defendants and acted wilhin the scope cf thal agency er employment

   b. [X] Oee defendants (specify Doa numbers): 1-100                             .are parsons whose capacities are unknown lo
           plaintiff.
7.   0  Defendants who are joined under Code of Civil Procedure section 382 are (names):



a.   This court is the proper court because
     a.   D   at least one defendant now resides In its jurlsdldional area.      '
     b. D the principal place of business cf a defendant corporation or unincorPorated association is in its Iurisdidlonal area.
     c. [K] injury to person or damage to personal property accurred In its jurisdictional area.
     d.   D  other (specify):



     D
9.
     a.
     b.
          B Plaintiff is requlred to comply With a claims statute, and
               has complied with applicable dalms statutes, or
               Is excused from complying because (spscify):          .
                                                                    ..·'   ~




                                                 COMPLAINT--Pen1onal Injury, Property                                                      PlaalaU
                                                      Damage, Wrongful Death
           Case 3:19-cv-00435-GPC-KSC Document 1-2 Filed 03/04/19 PageID.10 Page 4 of 7


                                                                                                                                   PLD·Pl.001
 SHORTTITLE:AHMADI V. MERCEDES BENZ USA, LLC                                                            CASE NUMBER~




1o. The following causes of action are attached and the :;t;:itcmcnt:; obovc apply to each (oach complaint must havo one: or mare
    causes of action attached):
    a. D MotorVehicle
    b. DO General Negligence
    c. D Intentional Tort
    d. DO Products Liablllty
    e. D Premises Liability
    f. D     Other (specify):




11. Plaintiff has suffered
    a.     m   wage loss
    b. [][] loss of use of property ·
    c. IJ[] hospital and medical expenses
    d. DD general damage
    e. [][] property damage
    f. DD loss of earning capacity
    g. D       other damage (specify):




12.   D        The damages claimed for wrongful dealh and the relationships of plaintiff lo the deceased are
      e.   D    listed in Attachment 12.
      ~-   D    es follows:




13. The relier sought in this complaint is within the jurisdidion of this court.


14. Plaintiff prays for judgment for costs of suit: for such relief as is fair, just. and equitable: and for
    a. (1) I][] compensatory damages
       (2)      D  punitive damages
       The amount of damages is {in cases for personal injury or wrongful death, you must check (1 )):
       (1) [XJ according to proof
       (2)      D   in the amount of:.$ 0 • 0 0


15.   D        The paragraphs ot'this complaint alleged on information and b9ilef are as follows (specify paragraph numbers):




Dam: FEBRUARY 2, 2019


L&RRX          J. S!QIROPOULQS
                      (TYPE OR PRINT NAME)                                                   (SlilHAl\JRE CF MHTlFF OR ATTORNEY)

                                                                                                                                      1'4903 of 3
                                              COMPLAJNT-Personal Injury, Property
                                                  Damage, Wrongful Death
           Case 3:19-cv-00435-GPC-KSC Document 1-2 Filed 03/04/19 PageID.11 Page 5 of 7


                                                                                                                                   PLD-Pl-001 rs
SHORTTinE:           AHMADI V. MERCEDES BENZ USA, LLC .


     ..._F...,I"'"'RS..,.T....__ _ _ _ _ _ CAUSE OF ACTION-Products Liability                                           Page FOUR
                       (number)

    ATTACHMENT TO [X) Complaint 0                Cross-Complaint
    (Use a sspB1Ste cause of action form for each causa of action.)
    Plainllff (name):           MAJID AHMADI

    Prod. L-1. On or about (date):FEBRCJARY 4 , 201 7  plaintiff was injured by the followlng product:
                     PLAINTIFF WAS INJURED WHEN PLAINTIFF'S 2010 GL 55 MERCEDES BENZ
                     DRIVER'S SEAT AND DRIVER'S SEATBELT MALFUNCTIONED AND AS A RESOLT DID
                     NOT HOLD PLAINTIFF IN THE AFOREMENTIONED SEAT, CAUSING PLAINTIFF TO
                     BECOME EJECTED FROM SAID VEHICLE AND TO SUFFER SERIOUS AND PERMENANT
                     INJURIES.
    Prod. L-2. Each of the defendants knew the produd would be purchased and used without inspection for defeels.
               The product was defective when it left the control of each defendant The product at the time of Injury
               was being
               Ci] used in the manner intended by the defendants.
               CK:] used in a manner that was reasonably l'oreseeable by defendants as Involving a substantial danger not
                      readily apparent. Adequate wamings of the danger were not given.
    Prod. L-3. Plaintiff was a
               [XJ purchaser of the product                                     W user of the product.
               D bystander to the use of the produd.                            CJ other (specify):
     PLAINTIFF'S INJURY WAS THE LEGAL (PROXIMATE) RESULT OF THE FOLLOWING:
     Prod. L-4. Ci] Count One-Strict liability of the following defendants who
                    a. IJD manufactured or assembled the product {names): MERCEDES BENZ OSA,                                LLC.

                                             Ci] Ooes 1            t.~o...,,2,,..Q..._;_ _
                             b. [XJ designed and manufadured component parts suppl1ed to the manufacturer {namas):
                                MERCEDES BENZ USA,INC.
                                         [[]Does 21              lo 40;
                             c. (XJ sold the product to the public (names):MERCEDES BENZ USA, LLC.


                                  Does 41    00     to._..6_0..._;_ _
     Prod. L-5. []]Count Two-Negligence of the following defendants who owed a duty to plaintiff {nsmes):
                        MERCEDES BENZ USE, INC.
                                             C&]   Does 61         10.._B.....,O.._;_ _
     Prod. L-6. [][]Count Three-Breach of warranty by the following defendants (names): MERCEDEX BEN z US.A, LLC.

                                        00 Does Bl            tolOO;
                             a.[][) who breached an implied warranly
                             b. LIU who breached an express warranty which was
                                         [iJ written [.[] oral
     Prod. L-7. D            The defendants who are liable to plalnlltrs for other reasons and the reasons for the liability are
                            D    listed in Attachment-Prod. L-7 Das follows:



                                                                                                                                        p   1 of1
    FllTll A!lPoved Ill' Opllanlil U5ll
     Judkial CIUldl ot ean:crn1a                    CAUSE OF ACTION-Products Liability
   PU).flMX)1[5) (Rav. JllllllUIY 1, 2007]
            Case 3:19-cv-00435-GPC-KSC Document 1-2 Filed 03/04/19 PageID.12 Page 6 of 7


                                                                                                                                  PLD-Pl~01 (2

SHORT TITLE: AHMADI V. MERCEDES BENZ USA, LLC.                                                       CASE NUMBER:




        SECOND                                  CAUSE OF ACTION-General Negligence                                       Page EIYE
                     (number)
       ATTACHMENT TO [X] Complaint                         0      Cross· Complaint

       (Use   a separate cause of action fonn for each csuss of action.)

       GN-1. Plaintiff (name):         MAJID AHMADI
                 alleges that defendant (name):            MERCEDES BENZ USA, LLC




                           CiJ Does ..:...'.!....--   to   lOQ;
                was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions lo act, defendant
                negligently caused the damage to plaintiff
                on (date): FEBRUARY 4, 2 01 7
                at (p/ar;e): 1500 COAST BOULEVARD, CITY OF DEL MAR, COUNTY' OF SAN DIEGO,
                STATE OF CALIFORNIA;
                 (description of reasons for liability):
1. Plaintiff hereby alleges, upon information and belief, at the time of the
Incident, the Vehicle and its component sub-assemblies at, issue in this action
were in the same essential condition as they were at the time that they left the
Defendant Manufacturers' control.

2. Upon information and belief, Plaintiff hereby further alleges, that"at all
times relevant herein,Defendants, MERCEDES BENZ USA, LLC, and DOES 1-100, and
each of them, took part in and/or were responsible for the manufacture,
selection, inspection, testing, design, assemblage,equipment,
marketing,distribution, and/or sale of Plaintiff's 2010 Mercedes Benz ML 55
{hereinafter "VEHICLE" and its component parts, including but not limited to its
defective driver's front seats and seatbelt systems, to Plaintiff at some point
prior to the Incident on February 4, 2017;

3.  Upon information and belief, Plaintiff hereby further alleges, that at all
times relevant herein, Defendants MERCEDES BENZ USA, LLC. and Does 1-100; and
each of them, manufactured the "VEHICLE" and its driver's front driver's seats
and seatbelt systems and each Defendant owed Plaintiff a duty of reasonable care
to manufacture,select, inspect, test, assemble, equip, market, distribute, and
sell the subject "VEHICLE" and its components, including the driver's frontal
seats and seatbelt systems, so that they would provide a reasonable degree of
occupant protection and safety during foreseeable collisions occurring in the
real world highway environment of its expected use.

(CONTINUED ON l'AGE SIX}




  Form .Appruvocl far Oplimlal Iha                                                                                  Coda o1 Citll PrDceli.r• 425. l:Z
   Jut!JClll CIUd GI Callfmn'..1
PLD-PJ.0!1(2) !ffm•.1-..y 1, 20D7J            CAUSE OF ACTION-General Negligence
             Case 3:19-cv-00435-GPC-KSC Document 1-2 Filed 03/04/19 PageID.13 Page 7 of 7



     SHORT TITI.E: AHMADI V. MERCEDES BENZ USA,                 INC.


1                                GENERAL NEGL'.IGENCE-(CONT:t'NtlEI) FROM PAGE FIVE)

2      4. At all times relevant herein, as manufactured, selected, inspected, tested,

3     assembled,equipped, marketed, distributed, and sold by Defendants, MERCEDES BENZ

4     USA, LLC. and Does 1-100,the "VEHICLE" is and was uncrashworthy,defective,

5     unreasonably dangerous, and unsafe for foreseeable users and occupants because its

6     driver's front seats and seatbelt systems were inadequately designed and

7     constructed in a careless manner and as a result, defendants, and each of them,

e     breached their duties of care owed to Plaintiff                      by~


9       (a) failing to adopt and implement adequate safety hierarchy procedures and

10 policies;

11      (b)failing to ensure that the subject "VEHICLE" was reasonably crashworthy;

12      (c)failing to exercise reasonable care in the manufacture of the subject

13    "VEHICLE" and its driver's front seats and seatbelt system;

14      (d)failing to exercise reasonable care in the testing of the subject                                  0   VEHICLE"

15    and its driver's front seats and seatbelt systems;

16      (e) failing to exercise reasonable care in the inspection of the                                 "VEHICLE" and

17    its driver's front seats and seatbelt systems;

18      (f) failing to exercise reasonable care in the inspection of the                                  "VEHICLE" and

19    its driver's frontal seats and seat belt syste,ms;

20      (g) failing to adopt and implement adequate warnings regarding                               "VEHICLE" and its

21    driver's front seats and seatbelt systems;

22      (h) failing to incorporate appropriate qualit;;' assurance procedures in manufacture

23    of the of the subject Vehicle and its driver's front seats and seatbelt systems;

24      (i) and on such other and further particulars as the evidence                             ma~t   show.

25

26     (Required for verified pleading) The Items on this page stated on infonnation and belief (specify item numbers, not line
       numbers): (a through f, above)
27
        This page may be used with any Judicial Council form or any other paper filed with !his court.              Page...§1.L
                                                        ADDITIONAL PAGE
                                      Attach to Judicial Council Fann or Other Court Paper                             CRCZOI, 501
